Citation Nr: 0424973	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to an increased evaluation for malnutrition 
with anemia, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from November 1941 to January 
1943 and from August 1945 to March 1946.  He was a prisoner 
of war (POW) from May 1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 2002 rating 
decisions by the Manila, the Republic of the Philippines 
Manila, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2002, the RO evaluated previously 
denied claims for service connection for pulmonary 
tuberculosis, acute bronchitis, pneumonia, anemia, and acute 
gastritis under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
VCAA, § 7, subpart (b).  

In March 2002, the RO denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
malnutrition.  Service connection for anemia, as secondary to 
malnutrition, was granted in August 2003 and a 10 percent 
rating for malnutrition with anemia was continued.

The issue of entitlement to an increased evaluation for 
malnutrition with anemia is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's pulmonary tuberculosis, pneumonia, bronchitis, 
and gastritis did not have their onset during active service 
or within any prescribed presumptive period and did not 
result from disease or injury in service.





CONCLUSION OF LAW

The criteria for service connection for pulmonary 
tuberculosis, bronchitis, pneumonia, and gastritis have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  A notice, 
as required by 38 U.S.C. § 5103(a), must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied this duty by means of letters to the veteran 
from the RO dated in October 2001 and November 2003.  The RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for service 
connection and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The timing of the October 2001 
letter, which was sent prior to the initial adjudication of 
the claims by the RO, complied with the requirement of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain pertinent to these claims.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  The competent 
evidence shows that pulmonary tuberculosis, bronchitis, 
pneumonia, and gastritis were diagnosed many years after 
service.  However, a VA examination or medical opinion is not 
indicated because the record does not contain competent 
evidence indicating that the disabilities may be associated 
with an established event, injury, or disease in service.  
See 38 C.F.R. § 3.159(c)(4)(C); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims for 
service connection on the merits.





II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and active tuberculosis 
manifests to a degree of 10 percent within three years from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Pursuant to VA regulation, a diagnosis of pulmonary 
tuberculosis will be acceptable only when provided in:  (1) 
service department records; (2) VA medical records of 
examination, observation or treatment; or (3) private 
physician records on the basis of that physician's 
examination, observation or treatment of the veteran and 
where the diagnosis is confirmed by acceptable clinical, x- 
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374 (2002); Tubianosa v. Derwinski, 
3 Vet. App. 181, 184 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

No pulmonary or gastrointestinal abnormalities were noted on 
the veteran's discharge examination dated on March 21, 1946, 
or at any other time during service.  Chest x-ray and 
examination of the abdominal viscera and lungs were normal on 
separation examination, despite the veteran's statement that 
he had spit blood since September 1943.

In February 1971, Raymundo L. Torres, M.D. reported that he 
treated the veteran for chest pain associated with dyspnea.  
At VA examination in July 1974, pertinent diagnoses included 
pulmonary scarring of the right upper lobe.  At VA 
examination in August 1982, a chest x-ray was normal except 
for slight pulmonary scarring in the right apex.  On 
examination by VA in August 1986, chest x-ray was unchanged 
from 1982.    

In support of a claim for service connection for parasitism, 
the veteran provided a medical report showing treatment for 
bouts of constipation and diarrhea by Alejandro Nery Cruz, 
M.D. in April 1984.  Dr. Cruz stated that these were 
residuals of the diseases that the veteran contracted while 
he was a POW.  Service connection for parasitism was denied 
by the RO in October 1986.

A private x-ray report from Diagnostics Clinic in February 
2000 showed Koch pulmonary, minimal, upper lungs, activity 
undetermined with intercurrent pneumonia.  There was apical 
pleural thickening on the right.  

A February 2000 Medical certificate from Dr. M. Carino shows 
findings of pulmonary tuberculosis, minimal, and pneumonia at 
that time.  

A June 2000 medical certificate from Aleosan District 
Hospital shows that the veteran was treated and hospitalized 
there in July 1996, August 1996, and September 1996 for acute 
bronchitis with pneumonia, pulmonary tuberculosis, anemia, 
and acute gastritis.  Corresponding hospital notes dated in 
August 1996 from Iloilo Doctors' Hospital show treatment for 
pneumonia and pulmonary tuberculosis during that time.  

VA stomach examination in August 2000 showed no evidence of 
peptic ulcer disease.  A filling defect was shown on upper 
gastrointestinal series.  

Private chest x-ray from Iloilo Diagnostic Center, dated in 
October 2001, showed Koch pulmonary, minimal, upper lungs, 
activity undetermined, with bilateral apical pleural 
thickening, and pneumonitis of the left lower lung.  

An October 2001 Medical certificate from Dr. Carino shows a 
diagnosis of bilateral pulmonary tuberculosis and pneumonia.  

On VA examination in March 2002, the veteran was diagnosed as 
having pulmonary tuberculosis.

An October 2003 medical certificate from Iloilo Doctor's 
Hospital shows the veteran had pulmonary tuberculosis, 
minimal, right upper lobe and basal pneumonia of the right 
upper lobe when he was examined there in April 2003.

In a January 2004 private medical certificate, it was noted 
that the veteran had been seen at the Regional Health Office 
since 1989 and had been diagnosed with pulmonary tuberculosis 
by x-ray.  Diagnoses including bronchitis were also 
entertained.    

March 2004 chest x-rays from VA show minimal apical pleural 
thickening, right, with left midlung infiltrates which could 
be from pulmonary tuberculosis.  

The evidence of record shows that pulmonary tuberculosis, 
bronchitis, pneumonia, and gastritis were first diagnosed 
many years after service.  Service medical records show no 
abnormality or indication that the veteran had pulmonary 
tuberculosis, bronchitis, pneumonia, or gastritis.  He was 
discharged in March 1946, and the first evidence of pulmonary 
problems is dated in the 1970s.  Gastritis was not diagnosed 
until 1996.  Furthermore, the record contains no competent 
medical evidence 



linking any of these disabilities to the veteran' active 
service.  The only evidence of a nexus between active service 
and the current disabilities consists of the veteran's own 
statements.  This is not competent evidence, however, since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Absent competent evidence of a nexus between pulmonary 
tuberculosis, pneumonia, bronchitis, and gastritis and the 
veteran's active service, entitlement to service connection 
is not warranted.  The Board is aware that the veteran was a 
POW; however, 38 U.S.C.A. § 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
38 U.S.C.A. § 1154(b) (West 2002).

Finally, pulmonary tuberculosis, pneumonia, bronchitis, and 
gastritis are not among the diseases for which presumptive 
service connection may be granted if a veteran is a former 
POW.  See 38 C.F.R. § 3.309(c).  Nor is the veteran entitled 
to presumptive service connection for pulmonary tuberculosis 
because there is no evidence that he had active tuberculosis 
that manifested to a degree of 10 percent within three years 
of his discharge from service.  Specifically, the veteran was 
discharged from active duty in March 1946 and the first 
medical record indicating an impression of pulmonary 
tuberculosis is dated in 1989.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims.  The evidence in this case is not so evenly 
balanced  so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.





ORDER

Service connection for pulmonary tuberculosis is denied.

Service connection for bronchitis is denied.

Service connection for pneumonia is denied.

Service connection for gastritis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The evidence of record does not provide the medical 
information necessary for the Board to render findings of 
medical fact regarding the degree of disability resulting 
from the veteran's service-connected malnutrition with 
anemia.  Additional development is warranted in this regard.  
38 C.F.R. § 4.2 (2003) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes").

Accordingly, the claim is remanded to the AMC in Washington, 
DC for the following actions.

1.  Afford the veteran an appropriate VA 
examination to assess the current severity of 
his service-connected malnutrition with 
anemia.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals of 
the veteran's service-connected malnutrition 
with anemia.  The examiner should 
specifically state whether the veteran 
suffers from stomatitis, achlorhydria, 
diarrhea, symmetrical dermatitis, mental 
changes, moist dermatitis, an inability to 
retain nourishment, exhaustion, cachexia, or 
impaired bodily vigor.  

The examiner should also state whether 
hemoglobin is 10gm/100ml or less; 8gm/100ml 
or less; or 7gm/100ml or less; and whether 
there is evidence of weakness, easy 
fatigability, headaches, lightheadedness, 
shortness of breath, dyspnea on mild exertion 
or at rest, cardiomegaly, tachycardia (100 to 
120 beats per minute), syncope (three 
episodes in the last six months), or 
congestive heart failure.   

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  Thereafter, review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  Ensure 
that the medical report is complete and in 
full compliance with the above directives.  
If the report is deficient in any manner or 
fails to provide the specific information 
requested, it must be returned to the 
examiner for correction. 38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and  case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994), and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative, if any, a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



